                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 CA No. 5:18-cv-219-D

LAURA PONTONES, on behalf of            )
herself and all others similarly situated,
                                        )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )
                                        )
SAN JOSE RESTAURANT, INCORPORATED; )
SAN JOSE MANAGEMENT, INC., d/b/a SAN    )
JOSE MEXICAN RESTAURANT AND SPORTS )
CANTINA; SAN JOSE MEXICAN               )
RESTAURANT #2 OF LUMBERTON, INC.;       )
SAN JOSE MEXICAN RESTAURANT OF          )
ELIZABETHTOWN, INC.; SAN JOSE           )
MEXICAN RESTAURANT OF N.C. INC.; SAN )
JOSE MEXICAN RESTAURANT OF              )
PEMBROKE, NC, INC.; SANJOSE MEXICAN )
RESTAURANT OF RALEIGH INC.; SAN JOSE )
MEXICAN RESTAURANT OF SHALLOTTE,        )
INC.; SAN JOSE OF ROCKY MOUNT #2 INC., )
d/b/a SAN JOSE TACOS AND TEQUILA; SAN )
JOSE OF ZEBULON, INC.; SAN JOSE OF      )
ROANOKE RAPIDS, INC.; SAN JOSE          )
WAKEFIELD, INC., d/b/a SAN JOSE MEX     )
AND TEQUILA BAR; PLAZA AZTECA           )
RALEIGH, INC., d/b/a SAN JOSE TACOS AND )
TEQUILA; HECTOR FLORES; ALBERTO         )
FLORES; JOSUE FLORES; JOSE PEREZ;       )
VICENTE PEREZ; PABLO MEZA; EDGARDO )
FLORES; and EDGAR FLORES,               )
                                        )
             Defendants.                )
                                        )

                           DEFENDANT’S RESPONSE TO
               PLAINTIFF’S MOTION TO COMPEL DISCOVERY (Dkt. 49)




00113265
           Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 1 of 14
                                                     TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
INTRODUCTION .......................................................................................................................... 1
FACTS ............................................................................................................................................ 1
ARGUMENT AND AUTHORITY ................................................................................................ 2
DEFENDANTS’ RESPONSES TO DISPUTED DISCOVERY REQUESTS .............................. 4
CONCLUSION ............................................................................................................................. 10




00113265                                    i
                Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 2 of 14
                                                 TABLE OF AUTHORITIES

Cases
Ardrey v. United Parcel Service, 798 F.2d 679 (4th Cir.1986) ...................................................... 2

Bryant v. Food Lion, Inc., 774 F. Supp. 1484 (D.S.C. 1991) ......................................................... 2

Butler v. DirectSAT USA, LLC, 876 F.Supp.2d 560 (D.Md. 2012) ................................................ 2

Choimbol v. Fairfield Resorts, Inc., 475 F.Supp.2d 557 (E.D.Va.2006) ....................................... 2

De Luna–Guerrero v. The North Carolina Grower's Assoc., 338 F.Supp.2d 649
  (E.D.N.C.2004) ........................................................................................................................... 3

First Am. Title Ins. Co. v. Superior Court, 53 Cal. Rptr. 3d 734 (Cal. Ct. App. 2007) .................. 3

Flanigan v. American Finance System of Georgia, Inc., 72 F.R.D. 563 (M.D. Ga. 1976) ............ 3

Roshto v. Chrysler Corp., 67 F.R.D. 28 (E.D. La. 1975) ............................................................... 3

Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566 (11th Cir.1992) (citing
 Stewart v. Winter, 669 F.2d 328 (5th Cir.1982)) ........................................................................ 2

Rules
Fed. R. Civ. P.23 ......................................................................................................................... 2, 3

Fed. R. Civ. P. 26(b)(2)................................................................................................................... 3

Fed. R. Civ. P.37 ....................................................................................................................... 2, 10




00113265                                   ii
               Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 3 of 14
                                          INTRODUCTION

           Plaintiff’s Motion to Compel (Dkt. 49) should be denied because Plaintiff’s discovery

demands were overbroad, unduly burdensome, and not proportional to the limited purpose of

obtaining sufficient information for Plaintiff to file her Motion for Conditional Certification.

Defendants have complied, in part, with Plaintiff’s discovery demands. Defendants’ new counsel,

who entered an appearance the day before Plaintiff filed her Motion to Compel, will supplement

those responses which are reasonably tailored to the task at hand, i.e., ascertaining common

underlying facts that do not require substantial individualized determinations for each class

member and show that the putative class members were together the victims of a single decision,

policy, or plan. This Court should enter an order granting Defendants sufficient time to respond to

Plaintiff’s appropriate discovery requests as defined by the Court.

                                                FACTS

           Laura Pontones, the sole Plaintiff in this matter, was employed by Defendant Plaza Azteca

Raleigh, Inc. and Defendant San Jose Mexican Restaurant of Raleigh, Inc. as a server for a few

months in 2017. On the basis of that brief employment and “upon information and belief” as to

how these corporations operated, Ms. Pontones has sued 12 corporations, 12 restaurants and 8

individuals.

           In order to respond to these interrogatories and requests for production of documents, it is

necessary to communicate with three sets of accountants (there is no common accountant for all

the corporations) and twelve different restaurant managers. Current counsel for Defendants is

working to communicate with the multiple individuals to supplement the appropriate discovery

requests. Currently, Phase I discovery is limited to issues related to certification of class and

collective actions. (Dkt. 41, 42.) However, the scope of the discovery demands to date far exceeds

Plaintiff’s needs for that limited discovery and is not proportional to her claim.


00113265                                  1
              Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 4 of 14
           Plaintiff’s good faith letter (Dkt. 50-04) suggests that the Motion to Compel excludes the

response to Request No. 1 and that all other responses and interrogatories are at issue. However,

Plaintiff did not specifically address all of the responses, and, accordingly, fails to provide any

grounds for her motion as to those responses as required by Rule 37, Fed. R. Civ. P. (Dkt 50-3).

The Interrogatories and Requests for Production of Documents and responses and objections are

contained in Exhibit C to Plaintiff’s Motion to Compel. (Dkt 50-4).

                                  ARGUMENT AND AUTHORITY

           To make the determination as to whether certification as a class action will best serve the

ends of fairness and judicial efficiency, “courts may allow classwide discovery on the certification

issue and postpone classwide discovery on the merits.” Washington v. Brown & Williamson

Tobacco Corp., 959 F.2d 1566, 1570–71 (11th Cir. 1992) (citing Stewart v. Winter, 669 F.2d 328,

331 (5th Cir. 1982)). District courts have wide latitude in controlling and fashioning discovery.

Ardrey v. United Parcel Service, 798 F.2d 679, 682 (4th Cir. 1986) (citations omitted). Limitations

on discovery are “dictated ‘only by relevance and burdensomeness.’” Id. at 684. Courts in the

Fourth Circuit thus routinely exercise their inherent case management discretion to limit the

bounds of precertification discovery. For example, in Bryant v. Food Lion, Inc., 774 F. Supp. 1484,

1498 (D.S.C. 1991), the court allowed discovery regarding the named plaintiffs’ individual claims

and relating to the criteria for class certification set forth in Rule 23 of the Federal Rules of Civil

Procedure to proceed, but deferred discovery relating to the merits of the class claims until a

determination as to the propriety of class certification had been made. See, e.g., Butler v. DirectSAT

USA, LLC, 876 F.Supp.2d 560, 566 (D. Md. 2012); Choimbol v. Fairfield Resorts, Inc., 475

F.Supp.2d 557, 562–63 (E.D. Va. 2006). The Plaintiff must show that the putative class members

were together the victims of a single decision, policy, or plan such that they are “‘similarly situated




00113265                                  2
              Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 5 of 14
with respect to the legal and, to a lesser extent, the factual issues to be determined.’” De Luna–

Guerrero v. The North Carolina Grower’s Assoc., 338 F.Supp.2d 649, 654 (E.D.N.C. 2004).

           There is no Fourth Circuit precedent directly on point, but several cases from outside the

Fourth Circuit have held that pre-certification discovery must not be used for client solicitation.

See, e.g., First Am. Title Ins. Co. v. Superior Court, 53 Cal. Rptr. 3d 734, 744 (Cal. Ct. App. 2007)

(denying discovery to plaintiff who was not a member of the proposed class and stating that “the

potential abuse of the class action procedure is overwhelming”); Flanigan v. American Finance

System of Georgia, Inc., 72 F.R.D. 563 (M.D. Ga. 1976) (holding that Rule 23 should not be used

to enable client solicitation as neither plaintiffs nor plaintiffs’ counsel have a duty to act as

unsolicited champion of others); Roshto v. Chrysler Corp., 67 F.R.D. 28, 30 (E.D. La. 1975) (“The

awakening of sleeping plaintiffs by either the plaintiff or the Court would fly in the teeth of the

centuries-old doctrine against the solicitation of claims”). Accordingly, compelling Defendants at

the pre-certification stage to divulge time and payroll records for putative class members is

disproportionate to the needs of pre-certification discovery, i.e., discovery necessary to show that

the putative class members were similarly situated by being alleged victims of a common decision,

policy or practice.

           Fed. R. Civ. P. 26(b)(2) requires discovery requests to be proportional to the needs of the

case. Here, Plaintiff was allowed Phase I discovery to collect support for conditional certification,

i.e., “common underlying facts showing that the putative class members were together the victims

of a single decision, policy, or plan.” DeLuna-Guerrero, 338 F.Supp.2d at 654. Detailed time and

payroll records for all putative class members plainly are not necessary at the pre-certification

stage: the focus must be on the search for common “decisions, policies, or plans” made by

Defendants that affected them generally. However, Plaintiff’s interrogatories and requests for




00113265                                  3
              Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 6 of 14
production were much, much more extensive and exceed that scope. Defendants’ responses are set

forth below.

            DEFENDANTS’ RESPONSES TO DISPUTED DISCOVERY REQUESTS

           Interrogatory No. 1 requests Defendants to identify all individuals with knowledge related

to Plaintiff and opt-in Plaintiffs (to date, no one has opted in) and class members’ claims and

Defendants’ claims and defense. This Interrogatory is not limited to issues related to class

certification but rather seeks discovery on all claims as though class certification has been granted.

Defendants’ objections are well taken. At most, this Interrogatory should be limited to individuals

with knowledge related to class certification issues. Defendants are working on a response to this

Interrogatory as to this limited issue.

           Interrogatory No. 2 requests identification of all documents related to all the claims and

defenses in this case. It also far exceeds the limited Phase 1 discovery stage for this case and

Defendants’ objections are well taken. At most, this Interrogatory should be limited to documents

related to the class certification issues. Defendants are preparing a response to this Interrogatory

as to this limited issue.

           Interrogatory No. 3 seeks identification of all employees who worked for Defendants since

May 17, 2015 and “percentage amount(s) deducted.” Defendants’ objections are well taken. There

is no reasonable need for Plaintiff, prior to certification, to be provided the names and identifying

information for all employees of 12 restaurants for three years. Plaintiff could not use this

information in class certification motions. If Plaintiff prevails on her request for court-facilitated

notice, this would be ordered to be produced at that time.

           Interrogatory No. 4 seeks the identification of all current and/or former employees with

responsibility to determine compliance with FLSA and its recordkeeping requirements.




00113265                                  4
              Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 7 of 14
Defendants are currently working to supplement its response to this Interrogatory to include the

other corporations and restaurants.

           Interrogatory No. 5 seeks a description of Defendants’ policies, procedures and practices

with regard to compensation, timekeeping and recordkeeping policies including formulas,

computation methods, and spreadsheets used to do wage calculations, deductions and distribution

to Plaintiff and the proposed class. Defendants objected to this Interrogatory and answered as to

Plaintiff. This request is confusing, and the objection is well taken. Defendants propose to provide

a two-week sample of time and payroll records representative of the pay and timekeeping systems

of the different groups of restaurants as responsive to this Interrogatory.

           Interrogatory No. 6 seeks the dates of employment, dates worked, hours worked each day

and week, terms of compensation including rates of pay, and the amount, date and purpose of any

and all deductions for Plaintiff and all putative class members who have worked for any of the 16

restaurants since May 17, 2015. Defendants’ objections are well founded. Plaintiff has no

reasonable need for this level of detail for a motion for class certification and it is not remotely

proportional to her claims or limited scope of this stage of discovery.

           Interrogatory No. 7 seeks the identity of all documents for the same information requested

in Interrogatory No. 7 plus all the gratuities earned by each employee in all 12 restaurants since

May 7, 2015. Defendants’ objections are well founded. Plaintiff has no reasonable need for this

level of detail for a motion for class certification and is not remotely proportional to her claims or

limited scope of this stage of discovery. Defendants propose to provide a two-week sample of time

records and payroll records representative of the pay and timekeeping systems of the different

groups of restaurants as responsive to this Interrogatory.




00113265                                  5
              Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 8 of 14
           Interrogatory No. 8 seeks all policies, procedures, etc. with regard to compensation,

timekeeping and recordkeeping. Defendants answered the Interrogatory as to the restaurants where

Plaintiff worked. Defendants will supplement this response as to the other restaurants.

           Interrogatory No. 9 seeks the identity of individuals who implement and enforce

such policies and procedures identified in Interrogatory No. 9. Defendants answered as to the

restaurants where Plaintiff worked. Defendants will supplement this response as to the other

restaurants.

           Interrogatory No. 10 seeks a description of all work duties performed by Plaintiff and

putative class members. Defendants objected as to persons other than Plaintiff and answered

concerning Plaintiff. The objections are well founded. Until such time as a class is certified and

the class defined, Defendants cannot answer this Interrogatory. Further, the alleged violations of

the FLSA relate only to issues concerning the tips of the servers.

           Interrogatory No. 11 seeks any agreement (written or oral) between Defendants and

its representatives concerning employment for all employees in all 16 restaurants since May 17,

2015. Defendants properly objected to this Interrogatory. First, this has no or extremely limited

relevance to the class certification issues. Second, it is not remotely proportional to the claims.

Third, it is virtually unanswerable as an interrogatory and would require interviewing every

employee of all the restaurants who ever hired a single employee. Defendants’ objections should

be sustained.

           Interrogatory No. 12 seeks to identify every employee who was a supervisor and every

employee who reviewed or maintained timesheets at any time during their employment with any

of the 12 restaurants. This Interrogatory is not limited to the period since May 17, 2015 but seeks

the identity of such person if they ever had such duties. Defendants’ objections are well founded.




00113265                                 6
             Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 9 of 14
At this stage of discovery, the identity of each supervisor and each person who handled the

timesheets is not relevant to the issue of class certification. It is not proportional to this case nor

this stage of discovery.

           Interrogatory No. 13 seeks the annual gross volume of sales for each Defendant for the

relevant period. The annual gross volume of sales is irrelevant as to the individual Defendants. The

annual gross volume of sales is relevant as to the corporate Defendants as to enterprise coverage

under the FLSA. Defendants state that each of the corporate Defendants exceeded $500,000 in

annual gross volume of sales for each year in the relevant period. This statement constitutes a

satisfactory response to this Interrogatory.

           Interrogatory No. 14 seeks to identify items purchased as part of its sales or services that

were produced in other states or related to interstate commerce by all Defendants. This

Interrogatory is not relevant or material as to the individual Defendants. As to the corporate

Defendants, they state that they individually are engaged in interstate commerce and this statement

is all that is required.

           Interrogatory No. 15 asks why Defendants were not an “enterprise engaged in commerce

or the production of goods for commerce.” The Interrogatory is answered and there is nothing to

compel.

           Request for Production (RFP) No. 2 seeks the production of all Defendants’ payroll

records, documents showing hours worked, work schedules, time-keeping system and personnel

records as to each employee in all 12 restaurants since May 17, 2015. Defendants produced the

time records and payroll records that they had related to Plaintiff’s employment with Defendants

and objected as to other documents. This request is not remotely proportional to Plaintiffs’ claim

or this stage of discovery. To request all these documents for every employee of each Defendant




00113265                                 7
             Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 10 of 14
for over 3 years is not appropriate and is disproportional to the claim at issue. Defendants are

working on producing a two-week sample of payroll data and corresponding time records, which

will demonstrate that these Defendants did not work as an enterprise. To require over a 150 weeks

of payroll data and time records is not helpful to the Court or any party.

           RFP No. 3 seeks documents related to the methodologies utilized to compensate Plaintiff

and the putative class members. Defendants objected as to all Defendants except those who

employed Plaintiff and provided their payroll and time records. Defendants are examining the time

records in an attempt to correct the production. A two-week sample and any other document that

specifies methodology beyond the payroll will be produced if such are available.

           RFP No. 4 seeks documents related to compliance with statutory recordkeeping

requirements. This restates the request made in RFP No. 2 and is subject to the same objections.

           RFP No. 5 seeks documents relating to job duties, hours worked, and benefits as to all

employees of all Defendants. The request for documents as to hours worked was made in other

document requests. The job duties of every employee are not relevant to class certification or

Plaintiff’s claim and are not proportional. What benefits were paid or not paid also is irrelevant to

the claims made by Plaintiffs. Defendants’ objections are well taken.

           RFP No. 6 seeks documents that outline or discuss the agreement between any and all

Defendants in this matter. Defendants have responded that there are no responsive documents.

Plaintiff objected to this answer because Mr. Flores testified about overlapping ownership and

officers, a different question but one that appears to have led Plaintiff to assume there must be

documents related to this response. Defendants’ new counsel will investigate and supplement this

response if they find any responsive documents.




00113265                                 8
             Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 11 of 14
           RFP No. 7 seeks correspondence or other documents sent to or received from governmental

bodies concerning any investigation of any Defendant related to Plaintiff or putative class

members. Defendants have responded they unaware of any such documents. Plaintiff’s brief and

good faith letter do not address why this answer is inappropriate. Therefore, no grounds having

been given as to this request, Plaintiff’s motion as to this RFP No. 7 should be denied.

           RFP No. 8 seeks Plaintiff’s personnel file. Defendants did not produce Plaintiff’s personnel

file because there is no such document. Plaintiff did not address why this answer is not appropriate

in her brief and, accordingly, Plaintiff’s motion as to RFP 8 should be denied.

           RFP No. 9 seeks production of documents relating to computation methods, formulas, or

calculations relating to computation of hours worked, wage deductions and payroll reports “not

included in Requests for Production above.” (emphasis added.) Since RFP Nos. 2 – 5 cover all of

these issues, no further response is necessary.

           RFP No. 10 seeks documents given to individuals such as Plaintiff that concern or explain

their compensation and the manner in which her compensation is set and/or paid. Defendants

responded that it had no such documents. Plaintiff’s brief and good faith letter do not address why

this answer is inappropriate. Accordingly, the motion should be denied as to RFP No. 10.

           RFP No. 11 seeks documents related to Defendants’ tip pool policies. Defendants objected

to this request and stated that the Defendants for whom Plaintiff worked had no such documents.

Plaintiff’s brief and good faith letter do not address why this answer is inappropriate. Accordingly,

the motion to compel should be denied as to RFP No. 11.

           RFP No. 12 seeks Defendants’ tax returns, profit and loss statements, and other financial

documents. Defendants’ objections are well taken. Plaintiff fails to address why Defendants’

objections are not well taken. Plaintiff’s good faith letter simply asserts that the information is




00113265                                 9
             Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 12 of 14
relevant without explaining how it is relevant. These documents have nothing to do with this case

or Phase I discovery. At best, Plaintiff could argue that it is related to showing that each corporate

Defendant’s annual gross volume of sales exceeds $500,000; however, Defendants already have

stated that each of the corporate Defendants exceeded $500,000 in each year during the relevant

period.

                                           CONCLUSION

           Plaintiff’s discovery requests are extraordinarily disproportionate to the narrow issues

related to Phase I class/collective discovery. Defendants are making every effort to comply in good

faith with a reasonable reading of Plaintiff’s requests. Plaintiff’s demand for full compliance is not

consistent with her obligation under Fed. R. Civ. P. 37 to seek resolution before filing a motion to

compel. Defendants ask the Court to narrow the Plaintiff’s discovery requests in the manner set

forth above.

           Respectfully submitted this 25th day of January 2019.

                                        WIMBERLY, LAWSON, STECKEL, SCHNEIDER & STINE, P.C.


                                        /s/J. Larry Stine
                                        J. Larry Stine (GA. Bar No.: 682555)
                                        Suite 400, Lenox Towers
                                        3400 Peachtree Road, N.E.
                                        Atlanta, Georgia 30326
                                        Phone: (404) 365-0900
                                        Fax: (404) 261-3707
                                        jls@wimlaw.com




00113265                                 10
             Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 13 of 14
                                JORDAN PRICE WALL GRAY JONES & CARLTON, PLLC


                                /s/ Henry W. Jones, Jr.
                                Henry W. Jones, Jr. (N.C. Bar No. 8343)
                                Email: hjones@jordanprice.com
                                Local Civil Rule 83.1(d) Counsel for Defendants

                                /s/ Lori P. Jones
                                Lori P. Jones (N.C. Bar No. 32872)
                                Email: ljones@jordanprice.com
                                Local Civil Rule 83.1(d) Counsel for Defendants

                                P.O. Box 10669
                                1951 Clark Avenue
                                Raleigh, North Carolina 27605
                                Telephone: (919) 828-2501
                                Fax: (919) 831-4484

                                Counsel for Defendants




00113265                               11
           Case 5:18-cv-00219-D Document 55 Filed 01/25/19 Page 14 of 14
